 



Exhibit 10.2
PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT (this “Agreement”), is made as of March 1, 2006
(“Effective Date”), by and between MEGA MEDIA HOLDINGS, INC., a Delaware
corporation (“Pledgor”), and WDLP BROADCASTING COMPANY, LLC, a Delaware limited
liability company, WDLP LICENSED SUBSIDIARY, LLC, a Delaware limited liability
company, ROBIN BROADCASTING COMPANY, LLC, a Delaware limited liability company,
and ROBIN LICENSED SUBSIDIARY, LLC, a Delaware limited liability company
(collectively, “Secured Party”).
RECITALS
     A. Pledgor and Secured Party entered into an Asset Purchase Agreement dated
as of July 12, 2005 (as amended to the date hereof, the “Purchase Agreement”),
providing, subject to the terms and conditions thereof, for the sale of certain
Stations, FCC Licenses and related Assets (as defined in the Purchase Agreement)
to Buyers (as defined below);
     B. Pursuant to Amendment No. 3 to the Purchase Agreement dated as of
January 6, 2006, Pledgor’s wholly-owned subsidiary, WDLP Licensing, Inc., a
Delaware corporation (the “Pledged Company” and together with Pledgor, “Buyers”)
was added as a buyer under the Purchase Agreement;
     C. Pursuant to the terms and conditions of the Purchase Agreement, as of
the Effective Date, Buyers acquired the Assets and paid the Purchase Price,
which included delivery to Secured Party of a Secured Promissory Note dated as
of the Effective Date in the original principal amount of $18,500,000.00, under
which Buyers and Pledgor’s parent company, Spanish Broadcasting System, Inc., a
Delaware corporation (collectively with Buyers, “Makers”) are the co-makers
thereof (as the same may be amended, restated, renewed, replaced, supplemented,
extended or otherwise modified from time to time, the “Note”);
     D. At the Closing, Buyers, as debtors, and Secured Party also entered into
a Security Agreement under which Buyers granted to Secured Party a security
interest and lien in the Collateral (as defined therein) and various rights
regarding the Licenses (as defined therein) (as the same may be amended,
restated, renewed, replaced, supplemented, extended or otherwise modified from
time to time, the “Security Agreement”);
     E. At the Closing, the only Assets assigned to the Pledged Company were the
FCC Licenses;
     F. Pledgor will realize substantial direct and indirect benefits as a
result of the credit extended pursuant to the Purchase Agreement and Note, and
Pledgor’s execution, delivery and performance of this Agreement is within
Pledgor’s best interests;

 



--------------------------------------------------------------------------------



 



     G. It is a condition precedent to the Closing under the Purchase Agreement,
and the extension of credit to Buyers thereunder in the form of the Note
executed by Makers, that Pledgor shall have executed and delivered to Secured
Party this Agreement in favor of Secured Party in order to secure (i) the due
and punctual payment of all obligations, indebtedness and liabilities of Makers
to Secured Party under the Note including, without limitation, any and all
interest payable thereon at the interest rates provided in the Note, regardless
of the extent allowed as a claim in any proceeding in respect of the bankruptcy,
reorganization or insolvency of any Maker; (ii) the due and punctual payment and
performance of all indebtedness, liabilities and obligations of Pledgor under
this Agreement; and (iii) the performance of all of the obligations of Buyers to
Secured Party contained in the Purchase Agreement and any of the Loan Documents
(as defined in the Note) contemplated by the Note (all of the foregoing
hereinafter collectively called the “Secured Obligations”); and
     H. In consideration for, among other things, the execution of and Closing
under the Purchase Agreement by Secured Party, and to secure the full and prompt
performance of any and all of the present and future Secured Obligations,
Pledgor has agreed to pledge to Secured Party 100% of the common stock,
preferred stock and other equity interests described on Schedule 1 attached
hereto (collectively, the “Pledged Interests”) in the Pledged Company;
     NOW, THEREFORE, for and in consideration of the foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Purchase Agreement, unless a
capitalized term used herein is otherwise ascribed a meaning by specific
reference to the Note or the Security Agreement.
     2. Warranty. Pledgor hereby represents and warrants to Secured Party that
(a) except for the security interest created hereby, Pledgor owns the Pledged
Interests which constitute 100% of the issued and outstanding equity interests
of the Pledged Company, free and clear of all Liens; (b) the Pledged Interests
constitute all of the equity interests owned by Pledgor in the Pledged Company;
(c) such Pledged Interests are duly authorized, validly issued, fully paid and
nonassessable; (d) Pledgor has the unencumbered right and power to pledge such
Pledged Interests; (e) Pledgor is a corporation duly organized and validly
existing under the laws of the State of Delaware and Pledgor will not change
Pledgor’s state of creation without at least 30 days prior written notice to
Secured Party of such change; and (f) all actions necessary or desirable to
perfect, establish the first priority of, or otherwise protect, the security
interest of Secured Party in the Pledged Interests of Pledgor, and the proceeds
thereof, have been duly taken, (i) upon the execution and delivery of this
Agreement; (ii) upon the taking possession by Secured Party of certificates
constituting the Pledged Interests; and (iii) upon the filing of any necessary
and appropriate Uniform Commercial Code (as defined in the Security Agreement)
financing statements with respect to the Pledged Interests,

2



--------------------------------------------------------------------------------



 



which security interest shall not be subject to any prior pledge, lien,
mortgage, hypothecation, security interest, charge, option or encumbrance or to
any agreement purporting to grant to any third party a security interest in the
property or assets of such Pledgor which would include such Pledged Interests.
Pledgor hereby represents and warrants to Secured Party that this Agreement has
been duly executed and delivered by Pledgor and constitutes the legally valid
and binding obligations of Pledgor, enforceable against Pledgor in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally.
     3. Security Interest. As security for the full and prompt payment and
performance of the Secured Obligations now or hereafter existing, Pledgor hereby
unconditionally pledges, transfers, conveys, grants and assigns to Secured Party
a continuing security interest in and security title to all of the following
property now owned or at any time hereafter acquired by Pledgor or in which
Pledgor now has, or may acquire in the future, any right, title or interest
thereto (collectively, the “Pledged Collateral”):
     (a) the Pledged Interests and all substitutions therefor and replacements
thereof, all proceeds and products thereof and all rights relating thereto,
including, without limitation, any certificates representing the Pledged
Interests, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof, and all dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in addition to, in substitution of, on
account of or in exchange for any or all of the Pledged Interests; and
     (b) to the extent not otherwise included, all proceeds and products of any
and all of the foregoing.
Without limiting the generality of the foregoing, this Agreement secures the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by any Maker to Secured Party, but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Maker. Pledgor has delivered
to and deposited with Secured Party certificates representing the Pledged
Interests, and undated stock powers or certificate powers endorsed in blank and
authorized the filing of appropriate Uniform Commercial Code financing
statements representing the Pledged Interests, as security for the payment and
performance of all of the Secured Obligations. It is the intention of the
parties hereto that record and beneficial ownership of the Pledged Collateral,
including, without limitation, all voting, consensual and dividend rights, shall
remain in Pledgor until the receipt of any FCC (as defined in the Note) consent
required pursuant to the terms of Section 20 hereof.
     4. Restricted Assets. Pledgor agrees to vote its stock in Pledged Company
and to take such other actions with respect to the Pledged Company as may be
necessary to insure that the only assets or property interests owned by the
Pledged Company throughout the term of this Agreement will be the FCC Licenses
transferred to it at the

3



--------------------------------------------------------------------------------



 



Closing and that all other assets or property interests related to the FCC
Licenses or the Stations shall be owned by Pledgor.
     5. Additional Pledged Interests. In the event that, during the term of this
Agreement:
          (a) any stock dividend, stock split, reclassification, readjustment or
other similar change is declared or made in the capital structure of the Pledged
Company, or any new Pledged Interests or other equity interests are issued by
the Pledged Company, all new, substituted, and additional shares, or other
securities, shall be issued to Pledgor, and shall be promptly delivered to
Secured Party, together with a duly executed Pledge Agreement Supplement in
substantially the form of Annex 1 hereto (the “Pledge Agreement Supplement”)
identifying such additional Pledged Interests to be held by Secured Party under
the terms of this Agreement, and with undated powers endorsed in blank by
Pledgor, and shall thereupon constitute additional Pledged Interests to be held
by Secured Party under the terms of this Agreement; and
          (b) any subscriptions, warrants or any other rights or options that
shall be issued in connection with the Pledged Interests, all new stock or other
securities acquired through such subscriptions, warrants, rights or options,
together with appropriate powers by Pledgor, shall be promptly delivered to
Secured Party and shall thereupon constitute Pledged Interests to be held by
Secured Party under the terms of this Agreement.
     6. Event of Default. Subject to the provisions of Section 20, upon the
occurrence and during the continuation of an Event of Default (as defined in the
Security Agreement), Secured Party may sell or otherwise dispose of any of the
Pledged Interests at one or more public or private sales or make other
commercially reasonable disposition of the Pledged Interests or any portion
thereof after ten (10) calendar days’ notice to Pledgor, and Secured Party may
purchase the Pledged Interests or any portion thereof at any public sale. The
proceeds of the public or private sale or other disposition first shall be
applied to the costs of Secured Party incurred in connection with the sale,
expressly including, without limitation, any costs under Section 9 hereof, and
then as provided in the Note or the Security Agreement.
     7. [Intentionally Omitted].
     8. Return of Pledged Interests to Pledgor. Upon payment in full of all of
the Secured Obligations in cash or otherwise to the satisfaction of Secured
Party, full performance by each Maker of all covenants, undertakings and
obligations under the Note and the other Loan Documents, this Agreement and
Secured Party’s security interest and security title hereunder shall terminate,
and Secured Party shall, at the sole cost of Pledgor, deliver, consistent with
Section 9513(c) of the Uniform Commercial Code or otherwise, as promptly as
reasonably practicable, such termination statements and other release documents
as may be reasonably requested by Pledgor to evidence the termination of Secured
Party’s security interest in such Pledged Interests hereunder.

4



--------------------------------------------------------------------------------



 



     9. Unregistered Stock. Some or all of the Pledged Interests are not
registered or qualified under the various federal or state securities laws of
the United States, and the disposition thereof after an Event of Default in
accordance with Section 20 below may be restricted to one or more private
(instead of public) sales in view of the lack of such registration. Pledgor
understands that upon such disposition, Secured Party may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market. Pledgor, therefore, agrees
that:
          (a) if Secured Party shall, pursuant to the terms of this Agreement,
and consistent with the requirements of Section 20 hereof, sell or cause the
Pledged Interests or any portion thereof to be sold at a private sale, Secured
Party shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interests for sale and as to the best price reasonably
obtainable at the private sale thereof; and
          (b) such reliance shall be conclusive evidence that Secured Party has
handled such disposition in a commercially reasonable manner.
     10. Pledgor’s Secured Obligations Absolute. The obligations of Pledgor
under this Agreement shall be direct and immediate and not conditional or
contingent upon the pursuit of any remedies against any other Person, nor
against other security or Liens available to Secured Party, except as required
under and at all times subject to the provisions of Section 20 hereof. Pledgor
hereby waives any right to require that an action be brought against any other
Person or to require that resort be had to any security or to any balance of any
deposit account or credit on the books of Secured Party in favor of any other
Person prior to the exercise of remedies hereunder, or to require action
hereunder prior to resort by Secured Party to any other security or collateral
for the Secured Obligations.
     11. [Intentional Omitted].
     12. Notices. All notices and other communications required or permitted
hereunder shall be in writing, and shall be given in the form and manner and to
the addresses set forth in the Note.
     13. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Pledged Collateral and shall (a) remain in full force
and effect until the Secured Obligations have been paid in full, (b) be binding
upon Pledgor, and its successors and assigns, and (c) inure to the benefit of
Secured Party and its successors, transferees and assigns. Without limiting the
generality of the foregoing, Secured Party may (i) sell, transfer, assign,
pledge, or grant participation in any of its rights under, this Agreement in
whole or in part to any Person without notice, without the requirement of
obtaining any consent of Pledgor and without affecting Pledgor’s liability
hereunder, and

5



--------------------------------------------------------------------------------



 



(ii) concurrently therewith or at any time thereafter, provide and forward to
each purchaser, transferee, assignee, lender or participant any and all
documents and information which Secured Party now has or may hereafter acquire
relating to the Secured Obligations, to Pledgor, and to the Pledged Interests,
whether furnished by Pledgor or otherwise, as Secured Party determines necessary
or desirable. Pledgor irrevocably waives any and all rights it may have under
any Applicable Law (as defined in the Purchase Agreement) to prohibit such
disclosure, including but not limited to any right of privacy.
     14. Survival of Provisions. All representations, warranties and covenants
of Pledgor contained herein shall survive the execution and delivery of this
Agreement.
     15. Binding Agreement; Choice of Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware applicable to
agreements made and to be performed in Delaware. This Agreement, together with
all documents referred to herein, constitutes the entire agreement among the
parties with respect to the matters addressed herein and may not be modified
except by a writing executed by Secured Party and Pledgor.
     16. Severability. If any paragraph or part thereof shall for any reason be
held or adjudged to be invalid, illegal or unenforceable by any court of
competent jurisdiction, such paragraph or part thereof so adjudicated invalid,
illegal or unenforceable shall be deemed separate, distinct and independent, and
the remainder of this Agreement shall remain in full force and effect and shall
not be affected by such holding or adjudication.
     17. Consent to Jurisdiction; Waiver of Jury Trial.
          (a) PLEDGOR, TO THE EXTENT THAT IT MAY LAWFULLY DO SO, HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND TO SUCH OTHER
COURTS OF SUCH OTHER JURISDICTIONS AS SECURED PARTY, AT ITS OPTION, MAY COMMENCE
A LEGAL ACTION AGAINST PLEDGOR, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF ANY OF PLEDGOR’S OBLIGATIONS ARISING
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, AND EXPRESSLY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS TO VENUE, INCLUDING,
WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN
ADDITION, TO THE EXTENT THAT IT MAY LAWFULLY DO SO, PLEDGOR CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR U.S. CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO PLEDGOR AT THE ADDRESS PROVIDED IN THE
NOTE. TO THE EXTENT THAT PLEDGOR HAS OR HEREAFTER MAY

6



--------------------------------------------------------------------------------



 



ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, PLEDGOR
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO THE MAXIMUM EXTENT PERMITTED BY LAW.
          (b) EACH OF PLEDGOR AND SECURED PARTY HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES TRIAL BY JURY IN RESPECT OF ANY ACTION
BROUGHT ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
SECURED PARTY RELATING TO THE ADMINISTRATION OF THE LOAN DOCUMENTS OR THE
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREES THAT NEITHER OF THE PARTIES WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. PLEDGOR CERTIFIES THAT NO REPRESENTATIVE OF
SECURED PARTY OR ATTORNEY OF SECURED PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SECURED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
SECURED PARTY TO ACCEPT THE NOTE AS PART OF THE CONSIDERATION FOR THE PURCHASE
OF THE ASSETS.
     18. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument. Delivery
of a counterpart hereof by facsimile or electronic mail transmission shall be as
effective as delivery of a manually executed counterpart hereof.
     19. Paragraph Titles. The paragraph titles herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
     20. FCC Compliance. (a) Notwithstanding anything to the contrary contained
in this Agreement or any other Loan Document, Secured Party will not take any
action pursuant to this Agreement or any other Loan Document that would
constitute or result in any assignment of an FCC License or any transfer of
control of the Pledged Company, if such assignment of license or transfer of
control would require under then existing law (including the Communications Laws
and any of the written rules and regulations

7



--------------------------------------------------------------------------------



 



promulgated by the FCC), the prior consent of the FCC, without first obtaining
such consent of the FCC.
          (b) Secured Party and Pledgor agree that (i) voting and consensual
rights with respect to the Pledged Collateral (“Voting Rights”) will remain with
the holders of such Voting Rights upon and following the occurrence of an Event
of Default, unless any required prior consents of the FCC to the transfer of
such Voting Rights to Secured Party or otherwise shall have been obtained (“FCC
Voting Rights Consent”); (ii) upon and following the occurrence of any Event of
Default and foreclosure upon the Pledged Collateral by Secured Party, there will
be either a private or public sale of the Pledged Collateral; and (iii) prior to
the exercise of Voting Rights by the purchaser at any such sale, the prior
consent of the FCC pursuant to 47 U.S.C. §310(d) will be obtained.
          (c) Pledgor agrees to take, at the sole cost of Pledgor, any action
which Secured Party may reasonably request in order to obtain and enjoy the full
rights and benefits granted to Secured Party by this Agreement, including the
use of Pledgor’s best efforts to assist in obtaining the consent of the FCC for
any action or transaction contemplated by this Agreement which is then required
by law, and specifically, without limitation, upon request following the
occurrence of an Event of Default, to prepare, sign, and file (or cause to be
prepared, signed, and filed) with the FCC any portion of any application or
applications for consent to the assignment of license or transfer of control
required to be signed by Pledgor and necessary or appropriate under the FCC’s
rules and regulations for approval of any sale or transfer of any of the capital
stock, Voting Rights or assets of Pledgor or the Pledged Company or any transfer
of control over any FCC License held by Pledgor or the Pledged Company.
          (d) Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, references to “Secured Party” shall
include any nominee, trustee or other fiduciary acting in lieu of Secured Party
in order to ensure compliance with Section 310(b) of the Communications Laws
          (e) Following obtaining such consent of the FCC as may be required as
set forth in this Section 20 with respect to the exercise of rights, powers and
privileges of a secured party under the Uniform Commercial Code, and in addition
to its other rights and privileges under this Agreement or any other Loan
Document, Secured Party shall have all the rights, powers and privileges of a
secured party under the Uniform Commercial Code as in effect in any applicable
jurisdiction
          (f) Following obtaining such FCC Voting Rights Consent as may be
required as set forth in this Section 20, and subject to compliance with any
other applicable law, (i) Secured Party may, at its option, and without notice
to or demand on Pledgor and in addition to all rights and remedies available to
Secured Party under any other agreement, at law, in equity, or otherwise,
exercise all Voting Rights in the Pledged Collateral owned by Pledgor, but under
no circumstances is Secured Party obligated by the terms of this Agreement to
exercise such Voting Rights, and (ii) in order to effectuate the foregoing
Voting Rights, Pledgor hereby appoints Secured Party as Pledgor’s true and
lawful attorney-in-fact and grants Secured Party an IRREVOCABLE PROXY to vote
the

8



--------------------------------------------------------------------------------



 



Pledged Collateral owned by Pledgor in any manner Secured Party deems advisable
for or against all matters submitted or which may be submitted to a vote of
shareholders. The power-of-attorney granted hereby is coupled with an interest
and shall be irrevocable and may not be exercised until any required FCC Voting
Rights Consent shall have been obtained.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

          PLEDGOR:   Mega Media Holdings, Inc.,
a Delaware corporation
 
       
 
  By:   /s/ Raul Alarcón, Jr.
 
       
 
  Name:   Raul Alarcón, Jr.,
 
  Title:   President/CEO
 
        Accepted and agreed to
as of the date first above written:
 
        PLEDGED COMPANY:   WDLP Licensing, Inc.,
a Delaware corporation
 
       
 
  By:   /s/ Raul Alarcón, Jr.
 
       
 
  Name:   Raul Alarcón, Jr.,
 
  Title:   President/CEO

[Signatures of Secured Party continued next page]

 



--------------------------------------------------------------------------------



 



[CONTINUATION OF SIGNATURE PAGE TO PLEDGE AGREEMENT]

              SECURED PARTY:
WDLP BROADCASTING COMPANY, LLC
 
       
 
  By   /s/ William C. De La Pena, M.D.
 
       
 
  Name   William C. De La Pena, M.D.
 
  Title   Manager
 
            WDLP LICENSED SUBSIDIARY, LLC
 
       
 
  By   /s/ William C. De La Pena, M.D.
 
       
 
  Name   William C. De La Pena, M.D.
 
  Title   Manager
 
            ROBIN BROADCASTING COMPANY, LLC
 
       
 
  By   /s/ William C. De La Pena, M.D.
 
       
 
  Name   William C. De La Pena, M.D.
 
  Title   Manager
 
            ROBIN LICENSED SUBSIDIARY, LLC
 
       
 
  By   /s/ William C. De La Pena, M.D.
 
       
 
  Name   William C. De La Pena, M.D.
 
  Title   Manager

2